Filed 3/29/22 P. v. Garcia CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060335

           v.                                                          (Super. Ct. No. 08ZF0020)

 ANGEL GARCIA,                                                         OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Sheila F.
Hanson, Judge. Affirmed and remanded with directions.
                   Aurora Elizabeth Bewicke, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Arlene A. Sevidal, Acting Assistant Attorney General, Charles C. Ragland and
James H. Flaherty III, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
                In 2009, a jury convicted defendant Angel Garcia of two counts of murder,
one count of attempted murder, and one count of active gang participation. In 2019,
                                                                                            1
Garcia filed a Penal Code section 1170.95 petition to vacate his murder convictions.
The trial court denied the petition at the prima facie stage. Garcia filed an appeal.
                Effective January 1, 2022: “A person convicted of felony murder or
murder under the natural and probable consequences doctrine or other theory under
which malice is imputed to a person based solely on that person’s participation in a
crime, [or] attempted murder under the natural and probable consequences doctrine . . .
may file a petition with the court . . . to have the petitioner’s murder, attempted murder,
or manslaughter conviction vacated and to be resentenced . . . .” (§ 1170.95, subd. (a).)
                During Garcia’s trial, the court did not instruct the jury on the felony-
murder rule or the natural and probable consequences doctrine. Based on the jury
instructions, the jury convicted Garcia of two counts of premeditated murder, finding
Garcia to be either the actual killer, or a direct aider and abettor acting with express
malice.
                Thus, we affirm the trial court’s denial of Garcia’s section 1170.95 petition
at the prima facie stage as to the two murder convictions.
                As to Garcia’s attempted murder conviction, this issue has arisen for the
first time on appeal because of an amendment to section 1170.95 that recently became
effective. The amendment is ameliorative in nature, and therefore applies retroactively.
(See In re Estrada (1965) 63 Cal.2d 740, 744-745.)
                Thus, we are remanding the matter to the trial court to consider Garcia’s
attempted murder conviction in the first instance (at the prima facie stage). (See Sanborn
v. Pacific Mutual Life Ins. Co. (1940) 42 Cal.App.2d 99, 104-105 [“An appellate court is


1
    Further undesignated statutory references are to the Penal Code.
                                                2
a reviewing court, and . . . not a trial court or court of first instance”].)


                                                I
                      FACTS AND PROCEDURAL BACKGROUND
                “In the late afternoon of December 17, 2006, 16-year-old Fernando Garcia,
14-year-old Angel Secundino, 14-year-old Gabriel Perez and 13-year-old Vanessa Diaz
were at Fernando’s house drinking and smoking marijuana. At about 4:30 p.m., they
walked down an alley to pick up Fernando’s little brother who was with a babysitter.
None of the four had any weapons. Fernando was a member of the Lopers, a criminal
street gang. Both Secundino and Perez ‘hung around Lopers, but were not officially
initiated into the gang.’ The alley where they were walking was nearby but not within
the territory of the Lopers gang.
                “As the four walked, a black Chrysler 300 approached them. Fernando
described what happened next: ‘The car stopped and two guys got out from the
passenger seat and the backseat of the car and they approached us. And they—we were
arguing and then I was the first one to get shot so I don’t remember. When I woke up, I
saw my two friends laying down. They were already dead.’
                “Later, Fernando told investigators those in the car said ‘we’re from
Walnut,’ and someone from his group responded, ‘this is Lopers.’ Immediately
thereafter, the shooting started.
                “Fernando knew defendant by the name of Mono. He said he was one of
the shooters.
                “Diaz recognized the person in the front passenger seat as ‘Mono from
Walnut,’ another street gang. She saw Mono shoot Perez in the head. During the trial,
Diaz identified defendant as the person she knew as Mono.


                                                3
              “During the shootings, a ‘bullet came out of Gabriel’s head and struck’
Diaz, and she ‘blacked out.’ When she got up, she saw Perez ‘bleeding from his ears.
His brains were coming out.’ She ran to call an ambulance.
              “Jose Luis Cervantes, who ‘shared a cell’ with defendant at the Theo Lacy
Facility for three weeks, saw defendant writing the name Mono a couple of times.
Defendant told Cervantes he was an active member of the Walnut Street gang, and that he
‘would go around promoting his gang.’ Defendant also told Cervantes about an incident
‘where he told me that he had a gun and he shot towards some people.’” (People v.
Garcia (Oct. 4, 2010, G042130) [nonpub. opn.] (Garcia I).)
              In 2009, a jury convicted Garcia of two counts of murder, one count of
attempted murder, and one count of active gang participation. The jury found true two
related first degree, special circumstance, gang, and firearm allegations.
              This court affirmed the judgment on direct appeal, with directions to correct
the minute order. (Garcia I, supra, G042130.)


Section 1170.95 Petition
              In 2019, Garcia filed a section 1170.95 petition. The trial court appointed
counsel. The district attorney filed an opposition.
              In 2021, the trial court conducted a hearing. The court stated:
              “I have had an opportunity to review the petition, the people’s opposition. I
have also reviewed the appellate opinion on direct appeal, as well as the jury instructions
provided to the jury in the underlying action and the jury verdicts and findings.
              “Based upon that, it is the court’s tentative decision to deny the petition as a
prima facie case because reviewing those matters it’s clear to the court that Mr. Garcia
was found guilty of two counts of first degree murder, as well as one count of attempted
murder. He was found to be the actual shooter, and the jury was not instructed on felony

                                              4
murder or natural and probable consequences.
              “The only way in which he could have been found guilty of first degree
murder was based upon premeditation and deliberation. That was the only instructions
the jurors were provided, and based upon that, the court’s tentative is to deny on the
grounds he does not qualify for a relief under 1170.95.”
              The parties submitted without further argument, and the trial court formally
denied the section 1170.95 petition.


                                               II
                                        DISCUSSION
              Garcia argues the trial court improperly denied his petition at the prima
facie stage after reviewing the underlying record of conviction and finding he was
precluded from relief as a matter of law. “This is a purely legal conclusion, which we
review de novo.” (See People v. Murillo (2020) 54 Cal.App.5th 160, 167.)
              In the remainder of this discussion, we will: A) review applicable
principles of law; B) summarize the relevant portions of Garcia’s record of conviction;
and C) analyze the law as applied to the relevant facts.


A. Applicable Principles of Law
              Generally, a person may be liable for a crime as a direct perpetrator or as an
aider and abettor. (§ 31.) An aider and abettor can be held liable for crimes that were
intentionally aided and abetted (target offenses); an aider and abettor could also be held
liable for any crimes that were not intended but were reasonably foreseeable (nontarget
offenses). (People v. Laster (1997) 52 Cal.App.4th 1450, 1462-1463.) Liability for
intentional, target offenses is known as “direct” aider and abettor liability; liability for
unintentional, nontarget offenses is known as the ““‘natural and probable consequences”

                                               5
doctrine.’” (People v. Montes (1999) 74 Cal.App.4th 1050, 1055.)
               Effective January 1, 2019, the Legislature enacted Senate Bill No. 1437
(2017-2018 Reg. Sess.) “to amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless indifference to
human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) “Through the passage of Senate Bill
1437 the Legislature effectively eliminated the natural and probable consequences
doctrine as it relates to murder convictions, and reduced the scope of the felony-murder
rule.” (People v. Prado (2020) 49 Cal.App.5th 480, 487.)
               Although an accomplice can no longer be convicted of murder under the
natural and probable consequences theory, an accomplice can still be convicted of murder
as a direct aider and abettor. (§§ 188, 189.) “One who directly aids and abets another
who commits murder is thus liable for murder under the new law just as he or she was
liable under the old law.” (People v. Offley (2020) 48 Cal.App.5th 588, 595-596.)
               Under a direct aider and abettor liability theory, the prosecution must prove
the person who is not the actual killer “engaged in the requisite acts and had the requisite
intent” to aid and abet the target crime of murder. (See People v. Duchine (2021) 60
Cal.App.5th 798, 815.) A direct aider and abettor’s “guilt is based on a combination of
the direct perpetrator’s acts and the aider and abettor’s own acts and own mental state.”
(People v. McCoy (2001) 25 Cal.4th 1111, 1116-1117.)
               In 2019, the Legislature also enacted section 1170.95, which allowed a
person convicted of murder (and now attempted murder and manslaughter) under a no
longer valid legal theory to file a petition for vacatur and resentencing. If the court
determines the petitioner has made a prima facie showing, the court must issue an OSC.
(§ 1170.95, subd. (c).) If the parties do not stipulate the petitioner is entitled to relief, the

                                                6
court must hold an evidentiary hearing. If the prosecution fails to prove petitioner’s
ineligibility for relief beyond a reasonable doubt, the court must vacate petitioner’s
invalid conviction and resentence the petitioner accordingly. (§ 1170.95, subd. (d)(3).)
              “The record of conviction will necessarily inform the trial court’s prima
facie inquiry . . . , allowing the court to distinguish petitions with potential merit from
those that are clearly meritless.” (People v. Lewis (2021) 11 Cal.5th 952, 971.)
Generally, the record of conviction may include closing arguments, jury instructions,
verdict forms, and prior appellate opinions in the case. (Id. at pp. 971-972; People v.
Jenkins (2021) 70 Cal.App.5th 924.)
              At the prima facie stage, the trial court’s inquiry “is limited to readily
ascertainable facts from the record (such as the crime of conviction), rather than
factfinding involving the weighing of evidence or the exercise of discretion (such as
determining whether the petitioner showed reckless indifference to human life in the
commission of the crime).” (People v. Drayton (2020) 47 Cal.App.5th 965, 980,
abrogated on another point of law in People v. Lewis, supra, 11 Cal.5th at p. 963.)


B. Garcia’s Record of Conviction
              The trial court instructed the jury on general aiding and abetting principles,
in part, as follows: “A person may be guilty of a crime in two ways. One, he may have
directly committed the crime. I will call that person the perpetrator. Two, he may have
aided and abetted a perpetrator, who directly committed the crime. A person is equally
guilty of a crime whether he committed it personally or aided and abetted the
perpetrator . . . .” (CALRIM No. 400.)
              The court further instructed on aiding and abetting intended crimes, in part,
as follows: “To prove that the defendant is guilty of a crime based on aiding and abetting
that crime, the People must prove that: [¶] 1. The perpetrator committed the crime; [¶]

                                               7
2. The defendant knew that the perpetrator intended to commit the crime; [¶] 3. Before
or during the commission of the crime, the defendant intended to aid and abet the
perpetrator in committing the crime; [¶] AND [¶] 4. The defendant’s words or conduct
did in fact aid and abet the perpetrator’s commission of the crime. [¶] Someone aids and
abets a crime if he knows of the perpetrator’s unlawful purpose and he specifically
intends to, and does in fact, aid, facilitate, promote, encourage, or instigate the
perpetrator’s commission of that crime.” (CALCRIM No. 401.)
              The court instructed on murder with malice, in part, as follows: “The
defendant is charged in Count 1 & 2 with murder in violation of Penal Code section 187.
To prove that the defendant is guilty of this crime, the People must prove that: [¶] 1. The
defendant committed an act that caused the death of (another person); [¶] AND [¶] 2.
When the defendant acted, (he) had a state of mind called malice aforethought (;/.) [¶]
AND [¶] (He) killed without lawful (excuse/or justification).] [¶] The defendant acted
with malice if (he) unlawfully intended to kill.” (CALCRIM No. 520.)
              The court instructed on first degree murder, in part, as follows: “If you
decide that the defendant has committed murder, you must decide whether it is murder of
the first or second degree. [¶] . . . [¶] The defendant is guilty of first degree murder if
the People have proved that he acted willfully, deliberately, and with premeditation. The
defendant acted willfully if he intended to kill. The defendant acted deliberately if he
carefully weighed the considerations for and against his choice and, knowing the
consequences, decided to kill. The defendant acted with premeditation if he decided to
kill before completing the act that caused death.” (CALCRIM No. 521.)


C. Analysis and Application
              “Malice is express when there is manifested a deliberate intention to
unlawfully take away the life of a fellow creature.” (§ 188, subd. (a)(1).) “Except [under

                                               8
the felony-murder rule], in order to be convicted of murder, a principal in a crime shall
act with malice aforethought. Malice shall not be imputed to a person based solely on his
or her participation in a crime.” (§ 188, subd. (a)(3).) “If it is shown that the killing
resulted from an intentional act with express or implied malice . . . no other mental state
need be shown to establish the mental state of malice aforethought.” (§ 188, subd. (b).)
              Here, the first degree murder convictions and the related instructions
establish Garcia acted with express malice (the mens rea). (See, e.g., CALCRIM No.
521, second italics added [“The defendant acted willfully if (he/she) intended to kill”].)
The first degree murder convictions and the related instructions also establish Garcia
committed acts that caused the two deaths (the actus reus), either as the perpetrator or as
a direct aider and abettor. (See, e.g., CALRIM No. 521, second italics added [“The
defendant acted with premeditation if (he/she) decided to kill before completing the
act[s] that caused death”].)
              Significantly, the trial court did not instruct Garcia’s jury on the felony-
murder rule or the natural and probable consequences doctrine. Consequently, the record
of conviction establishes Garcia could still be convicted of murder under current law
(ether as the actual shooter or a direct aider and abettor). (See People v. Offley, supra, 48
Cal.App.5th at pp. 595-596 [direct aider and abettor liability is still a valid legal theory].)
              Thus, the trial court properly found Garcia is ineligible for relief from his
two murder convictions at the prima facie stage. (See § 1170.95.)
              Garcia argues the terms “defendant,” “perpetrator,” “principal,” and
“suspects” were used interchangeably in the jury instructions and in the prosecutor’s
closing argument, and therefore “it cannot be said that the jury based its findings on Mr.
Garcia’s personal actions and/or intent, as opposed to that of other principals
perpetrators, and suspects.” We disagree.


                                               9
              Within the jury instruction on aiding and abetting, the court explained to
the jury: “A person may be guilty of a crime in two ways. One, he may have directly
committed the crime. I will call that person the perpetrator.” (Italics added; see
CALCRIM No. 400.) And within the jury instruction on the firearm enhancement, the
court explained to the jury: “A person is a principal in a crime if he directly commits the
crime or . . . attempts to commit the crime.” (Italics added; see CALCRIM No. 1402.)
              We find the jury instructions adequately explained the terms “perpetrator”
and “principal.” And although the court did not define the terms “defendant” or
“suspects,” both words are commonly used and are well understood (e.g., Garcia was
repeatedly referred to as the “defendant” throughout the trial).
              In short, when we consider the entirety of the jury instructions, we do not
agree with Garcia that the words “defendant,” “perpetrator,” “principal,” and “suspects”
were used interchangeably or were likely to have been misunderstood. And as far as any
possible interchangeable use of the four words during the prosecutor’s closing argument
(or any argument that may have been in conflict with the jury instructions), we presume
the jurors were able to understand and follow the court’s instructions. (See People v.
Ibarra (2007) 156 Cal.App.4th 1174, 1190 [“we apply the usual presumption that jurors
are able to correlate, follow, and understand the court’s instructions”].)
              Garcia also argues when the trial court denied his section 1170.95 petition,
the court mistakenly reasoned the jury necessarily found him “to be the actual shooter.”
(See People v. Offley, supra, 48 Cal.App.5th at pp. 595-596.) We agree, but this does not
alter our analysis or holding.
              The jury’s true finding on the firearm enhancement established Garcia “or
any other principal . . . discharged a firearm causing death . . . .” (§ 12022.53, subds. (d)
& (e)(1), italics added.) Thus, without weighing the facts, by finding the firearm
enhancement true as to both murder counts, the jury found either Garcia or one of his

                                             10
fellow gang members shot the two victims (or some combination thereof).
                However, the court’s mistaken reasoning about the firearm enhancement
does not alter the correctness of its ruling that the record of conviction establishes Garcia
is ineligible for relief under section 1170.95 as a matter of law. (See People v. Bryant,
Smith and Wheeler (2014) 60 Cal.4th 335, 364-365 [“‘On appeal we consider the
correctness of the trial court’s ruling itself, not the correctness of the trial court’s reasons
for reaching its decision’”].) Again, the jury’s two first degree premeditated murder
convictions establish that the jury found Garcia acted with express malice as either the
actual shooter or as a direct aider and abettor as to both murder counts.
                Finally, Garcia argues the trial court erroneously instructed the jury within
the general instruction on aiding and abetting (the last bracketed paragraph): “Under
some specific circumstances, if the evidence establishes aiding and abetting of one crime,
a person may also be found guilty of other crimes that occurred during the commission of
the first crime.” (See CALCRIM No. 400.) Again we agree, but this also does not alter
our analysis.
                As clarified in the Bench Notes for the aiding and abetting instruction: “If
the prosecution is also relying on the natural and probable consequences doctrine, the
court should also instruct with the last bracketed paragraph.” (CALCRIM No. 400.)
Here, the prosecution did not rely on the natural and probable consequences doctrine.
Therefore, the trial court should not have instructed the jury with the last bracketed
paragraph of the pattern aiding and abetting instruction.
                However, the jury could not have relied on the natural and probable
consequences doctrine because they were not so instructed. (See People v. Lewis, supra,
11 Cal.5th at p. 971 [trial court may deny resentencing petition at prima facie stage if
record of conviction refutes petitioner’s allegations]; People v. Daniel (2020) 57
Cal.App.5th 666, 676-677 [trial court may deny petition for resentencing if jury

                                               11
instructions show jury was not instructed on either natural and probable consequences or
felony murder doctrines], review dism. and cause remanded Dec. 1, 2021, S266336.)
              In sum, the instructional error by the trial court in 2009 does not alter our
analysis that the trial court in 2021 properly denied Garcia’s section 1170.95 petition.


                                             III
                                      DISPOSITION
              The trial court’s order denying Garcia’s section 1170.95 petition as to his
two first degree murder convictions is affirmed.
              As to Garcia’s attempted murder conviction, the trial court is directed on
remand to appoint counsel. The court is further directed to receive briefing, to consider
Garcia’s petition at the prima facie stage, and to make any orders and/or conduct any
further proceedings as warranted.



                                                   MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



GOETHALS, J.




                                             12